              Case 1:19-cv-00810-RBW Document 8 Filed 04/01/19 Page 1 of 4


                                                                                                 CO 249
                                                                                                 Rev. 2/2010

              UNITED STATES DISTRICT AND BANKRUPTCY COURTS
                       FOR THE DISTRICT OF COLUMBIA




 Electronic Privacy Information Center
____________________________________
       Plaintiff(s)
                                                                                       19-810
                                                                     Civil Action No. _______________
       vs.

 United States Department of Justice
____________________________________
       Defendant(s)


                                       AFFIDAVIT OF MAILING
           John Davisson
       I, _________________________________________, hereby state that:
               26th             March                     2019
       On the __________ day of ________________________, _______, I caused to be deposited in the
United States Mail a copy of the summons and complaint in the above captioned case, postage prepaid,
return receipt requested, restricted delivery, addressed to the following defendant:

                            ATTORNEY GENERAL OF THE UNITED STATES
                                      Department of Justice
                                    950 Pennsylvania Ave. NW
                                      Washington, DC 20530

                                                                70180360000204135710
       I have received the receipt for the certified mail, No. ______________________________
(attached hereto), indicating that delivery of the summons and complaint was made upon said defendant
        1st                  April                         2019
on the __________ day of ________________________, _______.
       I declare under penalty of perjury that the foregoing is true and correct.



             April 1, 2019                                            s/ John Davisson
       ________________________                              _________________________________
                   (Date)                                                    (Signature)
Case 1:19-cv-00810-RBW Document 8 Filed 04/01/19 Page 2 of 4
               Case 1:19-cv-00810-RBW Document 8 Filed 04/01/19 Page 3 of 4


USPS Tracking
                              ®             FAQs     (https://www.usps.com/faqs/uspstracking-faqs.htm)




                                   Track Another Package          +


                                                                                           Remove
Tracking Number: 70180360000204135710

Your item was delivered at 5:02 am on April 1, 2019 in WASHINGTON, DC 20530.




     Delivered
April 1, 2019 at 5:02 am
Delivered
WASHINGTON, DC 20530 




                                                                                                    Feedback
Get Updates




  Text & Email Updates


  Tracking History


  April 1, 2019, 5:02 am
  Delivered
  WASHINGTON, DC 20530 
  Your item was delivered at 5:02 am on April 1, 2019 in WASHINGTON, DC 20530.



  March 29, 2019, 12:49 pm
  Available for Pickup
  WASHINGTON, DC 20530 



  March 29, 2019, 9:53 am
  Arrived at Unit
  WASHINGTON, DC 20018 
               Case 1:19-cv-00810-RBW Document 8 Filed 04/01/19 Page 4 of 4
March 28, 2019
In Transit to Next Facility



March 27, 2019, 7:47 pm
Departed USPS Regional Facility
GAITHERSBURG MD DISTRIBUTION CENTER 



March 27, 2019, 12:31 am
Arrived at USPS Regional Facility
GAITHERSBURG MD DISTRIBUTION CENTER 



March 26, 2019, 6:24 pm
Departed Post Office
WASHINGTON, DC 20009 



March 26, 2019, 3:45 pm
USPS in possession of item
WASHINGTON, DC 20009 




                                                                                      Feedback
Product Information



                                           See Less




                        Can’t find what you’re looking for?
                 Go to our FAQs section to find answers to your tracking questions.


                   FAQs (https://www.usps.com/faqs/uspstracking-faqs.htm)
